Citation Nr: 0911881	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include as 
secondary to service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
May 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran is 
currently diagnosed with PTSD in accordance with the 
applicable VA regulation, and the Veteran's alleged in-
service stressors are either too vague or are simply 
unverifiable.  

2.  There is insufficient evidence to demonstrate whether the 
Veteran engaged in combat with the enemy.

3.  Competent evidence of record shows that the Veteran has 
an acquired psychiatric disorder other than PTSD 
(specifically, depression), which is the direct result of his 
service-connected Type II diabetes mellitus.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).  

2.  An acquired psychiatric disorder (depression), is 
proximately due to the Veteran's service-connected Type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As for the depression claim at issue, since the Board is 
granting this claim, there is no need to discuss whether 
there has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  
In addition, although the record reflects that the RO has not 
provided notice with respect to the downstream initial 
disability rating and effective-date elements of the claim, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the RO will have the opportunity to provide the 
Veteran this additional notice when implementing the Board's 
decision granting secondary service connection for 
depression.  

As for the PTSD claim at issue, review of the claims folder 
reveals compliance with the VCAA.  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
Veteran dated in August 2005.  This letter also contained a 
PTSD questionnaire.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his PTSD claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection for 
PTSD is being denied, no disability rating or effective date 
will be assigned on this basis, so not providing additional 
notice concerning these downstream elements of the claim is 
moot and, therefore, at most harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all VCAA notice prior to the 
October 2005 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), service personnel records 
(SPRs), and VA treatment records.  The Veteran has submitted 
personal statements, a stressor statement on a PTSD 
questionnaire, and a lay statement from his wife.  There is 
no indication in the claims folder that the Veteran 
identified and authorized VA to obtain any additional private 
records.  A VA medical examination and opinion for PTSD is 
not necessary in this case, because even if a medical opinion 
diagnosed the Veteran with PTSD, it would not suffice to 
corroborate the actual occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Neither the 
Veteran nor his representative has stated that any additional 
evidence remains outstanding.  The Board is satisfied that 
all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis for Depression

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of 
PTSD is no longer required.  Rather, a diagnosis of PTSD must 
be established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

VA should only submit a request for corroboration of an in-
service stressor when the in-service stressor is capable of 
being documented, and there is either medical evidence of a 
diagnosis of PTSD or competent lay evidence of persistent or 
recurrent symptoms of PTSD.  Cohen, 10 Vet. App. at 142; 
Moreau, 9 Vet. App. at 395-396.  See also VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 15, Block a.  

The Veteran contends that he suffers from PTSD as the result 
of several stressors that occurred during his military 
service with the United States Marine Corps.  His military 
occupational specialty (MOS) is listed on his DD Form 214 as 
a rifleman.  His SPRs confirm that he served in Vietnam from 
September 1967 to October 1968.  First, he states he engaged 
and killed the enemy in battle.  Second, he indicates that he 
experienced the death of his friends.  Third, he indicates 
that he witnessed the killing of women, children, and 
animals.  Fourth, he indicates that he witnessed the burning 
of villages.  See his August 2005 stressor statement.    

As to the Veteran's assertion that he engaged and killed the 
enemy in battle,   service records do not reflect receipt of 
medals, badges, wounds, or decorations that specifically 
denote combat with the enemy.  He received the Vietnam 
Campaign Medal, Vietnam Service Medal with one star, and the 
National Defense Service Medal.  These are not conclusive of 
combat.  However, he was a rifleman, and his SPRs do confirm 
participation in several operations, including a 
counterinsurgency operation.  But overall, this evidence 
alone is not sufficient to demonstrate combat, such that the 
Veteran's lay testimony alone cannot be used to corroborate 
the occurrence of any of his alleged combat-related 
stressors.  Thus, the combat presumption in connection with 
PTSD is not for application.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat Veterans).  As such, there 
must be credible supporting evidence that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.
  
Most importantly, however, the claims file also does not 
contain any medical evidence diagnosing PTSD in accordance 
with VA regulation.  38 C.F.R. § 3.304(f).  In fact, although 
VA outpatient records document treatment for depression 
related to his diabetes, there is no mention of a PTSD 
diagnosis in extensive VA treatment records dated from 2004 
to 2007.  Therefore, his psychiatric symptoms have been 
attributed to another medical diagnosis.  Absent medical 
evidence of a current PTSD diagnosis, service connection 
simply is not possible because there is no present condition 
to attribute to his alleged in-service stressors, even were 
the Board to assume for the sake of argument they indeed 
occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
Simply stated, the Board finds that the post-service medical 
record, overall, provides strong evidence against a finding 
that the Veteran has PTSD at this time.  

In addition, with regard to his alleged stressors, his 
stressors are either unverifiable or cannot be verified based 
on the information provided by the Veteran.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  
Therefore, a referral to the Marine Corps Historical Center 
(MCHC) is not warranted.  Specifically, civilian or animal 
casualties are not verifiable with the MCHC.  In such 
instances, a credible buddy statement from a fellow soldier 
would be required in order to corroborate the alleged 
stressors.  The Veteran has not submitted any buddy 
statement.  Overall, his description of the stressful events 
has been rather vague.  He failed to provide the date (within 
2 months), the location, or the names of those killed for his 
stressors.  Without such information verification is not 
possible.  Without more specific information, and especially 
without a current PTSD diagnosis, a referral to the MCHC is 
not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  A medical diagnosis of PTSD in 
accordance with DSM-IV is not present in the record, and he 
has not shown an in-service stressor that is verified or 
verifiable based on the information provided. Service 
connection for PTSD is denied.

Governing Law and Regulations with Analysis for Depression

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate one disorder with another service-
connected disability).   

In his May 2005 claim, the Veteran sought service connection 
for depression as secondary to his service-connected Type II 
diabetes mellitus.  However, the RO only addressed and 
developed the issue of service connection for depression on a 
direct basis.  In any event, when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered if raised by the evidence of 
record, applying all relevant laws and regulations.  Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Given the 
favorable disposition of the appeal as discussed below, the 
Board finds no prejudice to the Veteran in addressing 
secondary service connection on the merits without first 
referring the case to the RO.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  
  
The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  Here, VA treatment 
records dated from 2004 to 2007 reveal complaints of, 
treatment for, and a diagnosis of depression.  Therefore, 
this evidence clearly confirms the Veteran currently has 
depression.  The remaining question is whether his depression 
is secondary to his diabetes.  

Here, there is sufficient evidence supporting service 
connection for depression on the alternative secondary basis.  
A VA physician in an August 2006 VA treatment note opined 
that the Veteran's depression was "most likely" due to his 
service-connected diabetes.  There is no other contrary 
opinion of record, and the Veteran's lay assertions of 
depressive feelings commencing upon the onset of his diabetes 
is supported by this medical opinion.  VA treatment records 
also lend support to this conclusion.  Therefore, the Board 
finds there is competent medical evidence of record that 
demonstrates a secondary relationship between the Veteran's 
depression  and his service-connected Type II diabetes 
mellitus.  Velez 11 Vet. App. at 158.    

In light of the above, resolving any doubt in the Veteran's 
favor, the Board concludes the evidence supports service 
connection for depression on a secondary basis.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted as to that issue.  The 
precise nature and extent of this disorder is not at issue 
before the Board at this time.
  

ORDER

Service connection for PTSD is denied.    

Service connection for an acquired psychiatric disorder 
(depression) as secondary to Type II diabetes mellitus 
is granted.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


